Title: To James Madison from George W. Erving, 22 June 1807
From: Erving, George W.
To: Madison, James



PrivateNo. 22Duplicate
Dear Sir
Madrid June 22d. 1807

My last unofficial letter was of March 24th. and is the only one of which I have preserved a copy of the Cypher used; as to the others, I have not a trace left which will Enable me to ascertain even where the Cypher has been used.  Thus it is impossible for me to remedy the difficulty which appears to have arisen in the department in decyphering my letters, which however I still hope may be a mistake in some one of the Clerks; or as it may have happened, I myself may have made an Error in transcribing some cyphers at the commencement of a letter, which may have led the decipherer to conclude without going further, that I had by mistake used some other cypher than those which came from the department; but the fact is that I (and Mr. Bowdoin as I believe has) have used continually Mr Monroes Cypher  I mean that which he has used in his correspondence with the department.  This I did because on my first arrival here I found no Cypher, Mr. Charles Pinkney having carried his with him & afterwards when he transmitted it from Lisbon, I still preferred Mr. Monroes as it appeared to me upon the whole to be the best: My last private letter was in Mr. C. Pinkneys Cypher, and I think is marked at the top "in the Cypher of the Legation": there may possibly have been one or two former letters in the same, but the two are in no case mixed together.  Lest however by any accident Mr. Monroes Cypher may have been mislaid, if a very safe opportunity shoud occur, I will transmit to you the copy which I have, and hereafter will use no other than that which I received from Mr. Pinkney.
I thought it might be well to write to you officially (in the accompanying dispatch No. 28 of June 20th.) my conversations with the Prince Admiral upon the subject of the decree; because the conversations are to be considered as official, as he has the whole Controul of the subject, & may be solely corresponded with upon it; I ought however in this letter to tell you, that at all times & on all occasions he speaks very loosely, & absolutely nothing which he says is to be Entirely depended upon: His manner is to talk affably, to say things soothing, & agreeable, to gain time, & where his policy directs, if he can, by these means to deceive; Thus he is found to hold a different language with different people, he forgets frequently important things which he has said, & when it suits his purpose he unsays, or destroys by qualifications the force of what he has said.  He has some sort of system, but is so adroit & so artificial tho at the same time apparently frank, & sometimes even stumbling upon gross commitment of himself, that nobody can determine precisely what he is about.  I have considered it the more proper to write as above mentioned, because I really think that his general dispositions in Regard to the United States are good.  Indeed the interest of this govt. so clearly points to a pacifick system with the U. S, it has so much to lose by a contrary course, wherein there can be no Expectation of gaining, that it is difficult to conceive how its policy (tho so naturally leading to hostility,) can have been calculated to that End.  To a very vicious constitution of affairs in Spain, & a deficiency of light upon financial & Commercial subjects, may be attributed many of those vexatious circumstances which attend our intercourse with it, & which in any other country might of themselves be taken as sufficient indications of ill humour.  Pride & unpliancy of temper render them slow in remedying the most glaring faults, & constant in Error.  But the most unfavorable circumstance which belongs to the transaction of affairs of every kind with this government, is the total insignificance of the department of state: Mr. Cevallos is left to  as he pleases, to use big words, to blunder & stumble along in his correspondence as well as the little light he has will Enable him to; but even if he shoud Ever see what ought to be done, he has not the least power to do it; nor woud he venture Even to consult the king upon any important subject unless with the consent of the Prince.  His manner has that Solemnity and pomp about it, which is frequently used to cover ignorance, but his deficiences coud not be obscured by Agyptian darkness: he is moreover rather too verbose for the measure of his understanding & thus in conference he very frequently Entangles himself in difficulties: speaking to the Prussian chargé d’affaires a few days ago, & endeavouring to convince him that Prussia shoud be the ally of France, he said "and whoever may be the king of Prussia for ye. future", &c.  The Prussian (a man of sense & spirit) did not reply, but was contented by his gesture to Express his pity; & giving account to his king of the conference, when he came to this point, he said that Mr. Cevallos uttered such nonsense that it woud be useless to repeat the rest of his conversation.  This is a very good specimen of his manner, amongst many which I know.  In fine neither by correspondence or in conference is any thing essential to be done with him, but when the Prince controuls: He generally suffers Mr. C to go on a longer or less time in his own way according to circumstances, & in Cases where he determines that nothing shall be done, the correspondence may be thus carried on for Ever; for if he be spoken to in such a Case, he refers to Mr. Cevallos as Minister, saying that himself the Prince has nothing to do with it.  This is a slight outline; if I thought it woud be agreeable to you to receive a long detail respecting ye. interior state of this government I woud write a volume for which there are ample materials: In the more important traits of its policy towards the United States it has certainly been under the influence of very Erroneous conceptions as to the real state & disposition of our Country, the result of bad information; & its jealousy has been kept in a state of perpetual alarm by the reports of ill judging weak or corrupt agents; It has counted first too much upon our forbearance, & next too much upon the countenance and assistance of France.  As to the first Error it has not been yet undeceived; but as to the second, there I think its hopes are very considerably diminished.  They are diminished by observing that France has annexed no importance to what Spain woud have made cause of serious dispute (as in the affair of Miranda) by seeing the uninterrupted harmony which continues between the two governments, & particularly by the late Evidence which France has afforded of her loyalty & good faith in regard to the Existing convention and her care to avoid misunderstanding with us upon the ground of neutral rights.  The prince must also be fully aware of the real Estimation in which he is held by the Emperor of France; that he is considered as a Secret Enemy having made his preparations, & watching only a favorable opportunity to get rid of the subsisting connection.  If the zeal of France for ye. interests of Spain in its disputes with the U. S, is on this account diminished, it must also again be diminished by the course which our government has taken placing Spain still more in the wrong; and will doubtless be still further diminished if, as is so highly probable, the present campaign which has favorably opened with the capture of Dantzick, shoud terminate in the complete success of the French arms, Enabling the Emperor to force a peace upon the continent.  In this Event he will not be under the necessity of preserving any menagement with Spain, when at the same time England Remaining his sole Enemy his motives to a friendly policy with regard to the U. S must be augmented.
A Junta of Engineers has been lately formed here by the king’s order to report on the state of the fortifications and on the best means of preserving his strong holds & possessions in America; it has reported (as I am credibly informed) on the importance of Pensacola & the bay of Espiritu Santo as being the only two harbours in the gulph of Mexico fit for the reception of men of war, & therefore highly necessary to be preserved in the view to the protection of the Havannah & Vera Cruz; it is added that ye. Junta has advised the king not to part with the Floridas upon any consideration whatever: if this last circumstance be true, then the report has doubtless been calculated to meet some propositions which have been made, or are expected to be made at Paris.
Mr. Cevallos has commenced an argument with me upon a point perhaps of no great importance at this moment, but which as it may hereafter become so I think shoud be at once settled.  As I informed you in a very Early letter it has been the practice for all our Ministers here to send with their notes a translation either in Spanish or french.  This originated in a demand on the part of the Spanish government which perhaps ought to have been absolutely refused, but which our Ministers after contesting on the ground of right, finally acquiesced in; I have followed their example without contest, but have never signed the translation.  On May 24 when I received your dispatch of Jany. 2 I was at the Royal residence, and the french translator & secretary Mr. Barrett I had as usual left at Madrid to forward letters &c &c.  As the dispatch had been so long on its way I was anxious to send my note to Mr. Cevallos as soon as possible; at the moment of its arrival I was so occupied that I coud not take it up immediately, which created a further delay of 4 or 5 days; but having completed the note (which consisted of 26 folio pages) on the 6th. of June I sent it immediately to the department of State, without a translation.  On the t. Mr. C. wrote to remind me that I had not as usual sent a translation and to say, that as the note was so long it must wait a considerable time before it coud be translated at his Office, & Therefore Requested me to send a translation.  I received his note at Madrid on the 15th. Inst.; and on the 16th. replied that my reasons for sending the note of ye. 6th. without a translation were 1st.  Because my secretary had not been with me at Aranjuez 2d. The extreme length of it & the delicacy which woud be required in the translation of many passages.  It states further that it being a reply to his several offices respecting the Marquis d’Yrujo, it did not Require immediate dispatch, even if he shoud find in it any thing which shoud admit of a reply: that it seemed also upon the whole to be better that the translation of it shoud be into the Spanish language which I presumed it woud be if translated by those gentlemen in his office who so well understood the English, or if sent to the translator general.  I have just received a further note from him of the 18th. Inst., in which he tells me that to give account to the King of my note of the 6th. a translation is indispensable, and that as it is not the custom in his department to admit correspondence with foreign ministers in the English language, he desires that I woud have the goodness to send him a translation: It then goes on to say that as the matter does not Require particular dispatch, the translation can be made by my secretary without great trouble, that his own clerks are fully employed, & that it is not the custom to send diplomatic notes to the translator generals office.  I see that he is determined to make me send a translation, tho he has two Clerks in his Office (particularly charged with the American business), who perfectly understand English
The right of foreign Agents to communicate in their own language I presume as indisputable as the right of Mr. Cevallos to write in Spanish; and the attempt to Establish a different practice is the more unreasonable as applied to the U. S. because the Mqs D’Yurjo tho having the advantage of a perfect acquaintance with our language has very frequently if not generally written to your department in his own
I am yet in doubt which of the three obvious modes of proceeding in this case ought to be adopted, only because I am in doubt which of them woud most surely meet with your approbation; that is whether his note shoud be left unanswered; whether it shoud be answered contesting upon the right, & declining to send a translation; or whether, the translation shoud be sent, accompanying it by a protest reserving a right in future to refuse.  You will judge Sir whether the matter be deserving your attention & whether it may be proper to give any instructions official or otherwise upon it.  Certainly no minister however well he may understand a foreign language ought to run the risque of committing himself in it: The Case might also arise when it might be discreet not to send a translation or impossible to send one: and as a general principle is it not always well to Resist with decision Every species of arrogant pretension; acquiescence serving only to nurture that pride & vanity which give them birth, which tend to many Errors, & which serve to continue false impressions of our character Easily to be dissipated by a contrary course  Dear Sir With Sincere Respect very faitly Your most obliged & obt. Srt.

George W Erving


24t.  A few days since I learnt that this government had Effected a loan in Holland for between 2 & 3 millions Sterling & this moment have received from a friend the plan of which as (perhaps you may find it curious & interesting a copy is inclosed: The terms seem to be most singularly hard: It has been Exactly copied, but I cannot Explain whether "32 s per piastre" means sous or stivers.  In the last liquidation of the Spanish debt to France, which was made by Mr. Ysquierdo some few months ago at Paris the piastre was taken at 3 # 15S’.  Tho in the liquidation of the same debt which had been previously made by Ouverade, but which was superceded by Ysquierdos arrangement, the piastre was taken at 4# 10:  five livres five sous being called the par.

GWE



P. S.  I break this open merely to add that ye 32 S. per piastre, means stivers, so that this arrangement is about at the same disadvantage as ye. one made by Mr. Ysquerdo for ye. payment of ye. French debt.
t.  The Prince has just received from the King a further addition to his dignities & powers.  He is made inspector general and commander & director of the "Military household" of the King; that is of the three Regiments called Royal; the Guards du Corps, the Walloons, & the Spanish Guards: It is understood that without being Colonel of these regiments he supplies the place of all 3 Colonels.
"Glamis & Thane of Cawdor
"The greater is behind."
This is the general Idea, but he most certainly deceives himself, that can never be: & even were circumstances more favorable to him, he has not the necessary, the essential requisites for such an undertaking.

